DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bogue (EP 3202954) in view of Meyers (U.S. Patent Application Publication 2019/0275771).  
5.	Regarding Claims 1-5, Bogue discloses a method of patching a polymer substrate (32) surface (e.g. composite material including polymer resin matrix [0030]) by producing a bond between a polymer patch (42) surface and the polymer substrate surface, the method comprising the steps of: roughing the polymer substrate surface (abraded with an abrasive such as sandpaper [0053]); cleaning the polymer substrate surface (wiped with a solvent such as acetone [0053]); applying a cyanoacrylate adhesive to the polymer patch surface ([0042]); and urging contact between the polymer patch surface and the polymer substrate surface ([0050]) (Figures 12-19 and [0030], [0031], [0033], [0039], [0042], [0043], [0050], and [0053]). This method as a whole will correspond to Applicants’ claimed “kit”.
6.	As to the limitations in claims 1-5 of applying a synthetic polymer preparation solution to the polymer substrate surface; allowing the applied synthetic polymer preparation solution to dry; applying a polymerization catalyst to the polymer substrate surface; allowing the applied polymerization catalyst to dry; applying heat to warm the polymer substrate surface until surface temperatures reach between about 114° - 120° Fahrenheit; applying a surface insensitive cyanoacrylate structural adhesive to the polymer patch surface, Bogue does not require any particular cyanoacrylate adhesive wherein it is known in the art of providing a bond between synthetic polymers using a cyanoacrylate adhesive to quickly and effectively actually bond the polymer surfaces by the method comprising the steps of: cleaning the polymer substrate surface; applying a synthetic polymer preparation solution to the polymer substrate surface; allowing the applied synthetic polymer preparation solution to dry; applying a polymerization catalyst to the polymer substrate surface; allowing the applied polymerization catalyst to dry; applying heat to warm the polymer substrate surface until surface temperatures reach between about 114° - 120° Fahrenheit; applying a surface insensitive cyanoacrylate structural adhesive to the surface not treated with the polymerization catalyst; and urging contact between the polymer surface not treated with the polymerization catalyst and the polymer substrate surface as taught by Meyers (Figure 1 and [0007]-[0014], [0026], [0027], [0042], and [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Bogue further comprise applying a synthetic polymer preparation solution to the polymer substrate surface; allowing the applied synthetic polymer preparation solution to dry; applying a polymerization catalyst to the polymer substrate surface; allowing the applied polymerization catalyst to dry; applying heat to warm the polymer substrate surface until surface temperatures reach between about 114° - 120° Fahrenheit; and applying a surface insensitive cyanoacrylate structural adhesive as the cyanoacrylate adhesive to the polymer patch surface to quickly and effectively actually bond the polymer surfaces as taught by Meyers.  
7.	Regarding claim 6, Bogue in view of Meyers suggests teaches the synthetic polymer preparation solution comprises quantities of hydrotreated light naphtha, isopropanol, and triethyl enediamine ([Meyers: 0011]).
8.	Regarding claim 7, Bogue in view of Meyers suggests the polymerization catalyst is a cyanoacrylate accelerator comprising an amine ([Meyers: 0012]).
9.	Regarding Claim 8, Bogue in view of Meyers suggests using N,N-Dimethyl-p-toluidine (Meyers: 0012].
10.	Regarding claim 9, Bogue in view of Meyers suggests the surface insensitive cyanoacrylate structural adhesive comprises a quantity of cyanoacrylate ester ([Meyers: 0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 20, 2022